Opinion bt
Mr. Justice McCollum,
This case turns on the construction of the reservation in the deed from French to Hildeburn. The appellee has succeeded to the rights of the grantee in that deed and the appellant to the rights of the grantor. In construing' a deed it is proper and sometimes necessary to consider the circumstances under which it was made for the purpose of ascertaining the intention of the parties: Cox v. Freedly, 33 Pa. 124, and Miner’s Appeal, 61 Pa. 283. In delivering the opinion of this court in Lacy v. Green, 84 Pa. 514, Woodward, J., said: “ Where the *601meaning of 'an agreement is doubtful, its terms are to be considered in the light thrown on them by proved or admitted illustrative facts. The situation in which the parties stand, the necessities for which they would naturally provide, the conveniences they would probably seek to secure, and the circumstances and relations of the property in regard to which they have negotiated, are all elements in the interpretation of an ambiguous contract.” That was a case which involved the construction of a reservation in a deed and the real question in it was whether the reservation was broad enough to allow the grantor to pile his lumber, for the purpose of rafting it, on -a portion of the land he conveyed to the grantee. The court •below, being of opinion that the case was one in which the reservation should be construed most strongly against the grantor, held that it was not, but this court reversed the judgment on the ground that the language of the reservation, construed in the light of the surrounding circumstances, showed it was the manifest intention of the parties that the grantor should have the privilege of piling his lumber on the grantee’s land for the purpose stated. It is evident that in Lacy v. Green, supra, the court below misapplied the rule on which it based its decision because the language of the reservation, construed with regard to the facts and circumstances under which it was made, showed a clear intention of the parties in accord with the grantor’s claim, and the rule that the provisions of a deed are to be construed most strongly against the grantor is never available to defeat an intention so manifested.
In the case before us the grantor reserved the right “ to build-over and above ” the narrow strip or alley “ in like manner as the same is now done.” It will be noticed that the reservation contemplated a building by the grantor “ over and above ” the alley and not a mere continuance by him of the structures then erected over it. . But it is contended by the appellee that the words “ in like manner as the same is now done,” restrict the grantor and his assigns to the erection of buildings over it of the same height as those existing at the time- of the reservation, whilst it is claimed by the appellant that the proper office of these words is to secure to the grantee an alley of the same width and height as the one then in use.
The “ proved or admitted illustrative facts ” in the case are *602that when French conveyed to Hildeburn the narrow strip was-built over its entire length and constituted a covered private way from the Locust street property to Latimer street. The building over the way from Latimer street a distance of eight feet was a mere platform, the top of which was twelve feet and six inches above the ground, and the building over the balance of it was a dwelling nineteen feet and eight inches higher than the platform, or thirty-two feet above the ground. According to the appellee’s construction of the reservation the appellant cannot build above the platform to the height of the building, at the northern end of it, nor raise the latter above its present height, although it must be conceded that he may raise that portion of his building which abuts on the Locust street property for thirteen feet nine inches to any height he pleases. The absurd results of such a construction naturally suggest that it is unsound and not in harmony with the intention of the parties. It is a construction which materially detracts from the convenience and value of the appellant’s property and adds nothing to the convenience or value of the appellee’s. What possible-use or benefit can the latter derive from a construction of the-reservation which keeps open for all time the narrow space above the platform from Latimer street to the appellant’s dwelling which extends to the northern end of the alley ? But the-learned master thought it was of no consequence in this issue whether the building which the appellant proposed to erect would benefit or injure the property of the appellee. This is-true if his construction of the reservation is sound. The right, of the appellant is such as the reservation gives him and it cannot be enlarged or abridged by showing that his action under color of it would or would not result in injury to the appellee’s, property. It must be remembered however that the reservation must be interpreted in the light of the apparent object or purpose of the parties, and of the conditions existing when it was made. If the master’s view that the reservation relates to the height as well as to the point and manner of the location of the building above the alley prevails, the appellant must build, if at all, to the height of the old structures. He cannot build above or below that height without disregarding the terms-of the reservation as construed in the court below. We cannot find in the reservation in question any warrant for a con*603struction which would accomplish the results to which we have referred. Moreover we think that the language of the reservation does not authorize such a construction when it is considered in the light of the facts and circumstances existing at the time of the sale and conveyance to Hildeburn. The manifest purpose of the parties, in connection with the grant and the building right reserved, was to secure to the grantee the use and benefit of the way as it then existed, and the words “ in like manner as the same is now done ” refer to the point and manner of the location of the structures above it. In accordance with these views we sustain the second, third and fourth specifications of error. We do not consider it necessary, in the view we have taken of the case, to notice in detail the other specifications.
Decree reversed and bill dismissed at the cost of the appellee.